—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered January 3, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions are unpreserved for appellate review. Ritter, J. P., Pizzuto, Friedmann and Luciano, JJ., concur.